APPLICATION FOR REHEARING
No. 17139.
By MORGAN, J.
In the consideration given this case, we did not overlook the fact that the application for a certificate of title was not in the plaintiff’s handwriting, and that the certificate of title showing title in the plaintiff had on it a notation of the lien of the defendant.
The question in the case is whether the plaintiff will not be permitted to assert, the title given him by the certificate of title without compelling him at the .same time to acknowledge the validity of the defendant’s lien.
The plaintiff delivered to his vendor his Pierce-Arrow automobile, and did everything necessary to entitle him to the possession of the Buick automobile purchased by him, and to a certificate of title. Acquiring of the automobile by the plaintiff, as well as the sale by the vendor would have been illegal under §6290-3, GC, unless the purchase of the automobile had been accompanied by a certificate of title.
*116Whether the application for the certificate of title was signed by the plaintiff, or by his vendor, in our opinion makes no difference in this case. The plaintiff had placed himself in a position where he was entitled to the possession of the Buick automobile, accompanied by a certificate of title, and the plaintiff should be permitted to have the benefit of the action of the vendor in securing for him a certificate of title to which he was entitled, without, at the same time, compelling him to ratify a forged note and mortgage.
We find no section of the certificate of title law applying to liens which correspond to §6290-4, GC, which protects the holder of the certificate of title in his ownership of the car.
As stated in our previous opinion, the notation of the lien served only as notice to those who might have dealings with the automobile in the future, and did not give any greater validity or effect to the lien than it otherwise would have possessed.
The plaintiff had put himself in a position where 'he was entitled to a certificate of title for this car and he should have it without being saddled with the obligation of a forged note and mortgage.